Title: To George Washington from Brigadier General John Sullivan, 7 March 1776
From: Sullivan, John
To: Washington, George


7 March 1776. “As Brigadier General of the Day yesterday I visited The Several Guards hereafter mentioned & found the Guards vigilent & Sentrys Alert Except at the South & north Redoubt in both of which I found all the Guards within the Guard Houses and the Sentrys Taking no Notice of my Coming or Even of any thing Else[.] The South Redoubt was Commanded by Ensign Brown & the North by Lieut. Bowden both of Colo. Phineys Regiment.”
